Citation Nr: 0427761	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  01-07 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for lung disability including 
pulmonary blastomycosis, and a claim of service connection 
for a sinus disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from April 1943 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, wherein the RO denied an 
application to reopen a previously denied claim of service 
connection for a lung disability including pulmonary 
blastomycosis and a sinus disability.  

The veteran testified at a hearing at the RO in September 
2001 and before the undersigned Veterans Law Judge in January 
2003.  Copies of the hearing transcripts have been associated 
with the claims file. 

This case was previously before the Board in September 2003, 
when it was remanded to the RO for additional development.  

Besides the issue listed above, a claim of entitlement to 
service connection for tinnitus and an application to reopen 
a claim of service connection for hearing loss were developed 
for appellate review.  By rating action of August 2004, the 
RO granted service connection for tinnitus and hearing loss.  
Accordingly, these issues are no longer before the Board.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  By a June 1997 decision, the RO denied a claim of 
entitlement to service connection for lung and sinus 
disability.  The appellant was provided notice of the 
decision and of his appellate rights.  He did not complete an 
appeal.  

2.  Evidence added to the record since the 1997 decision, 
when viewed in conjunction with the evidence previously of 
record, is not so significant that it must be considered in 
order to fairly decide the merits of the underlying claim.


CONCLUSIONS OF LAW

1.  A June 1997 decision whereby the RO denied a claim of 
service connection for lung disability including pulmonary 
blastomycosis, and a claim of service connection for a sinus 
disability is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.302, 20.1103 (1996).  

2.  Evidence received since the unappealed June 1997 decision 
is not new and material; the claim for service connection for 
lung disability including pulmonary blastomycosis, and the 
claim of service connection for a sinus disability are not 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury that was 
incurred in, or aggravated by, active military service.  38 
U.S.C.A. § 1110 (West 2002).

Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  To establish a showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim. 
38 C.F.R. § 3.303 (2003).

Once a VA rating decision addressing a claim becomes final, 
new and material evidence is required to reopen the claim.  
"[I]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
(The definition of "new and material" evidence has been 
changed, but the new definition applies only to claims filed 
on or after August 29, 2001.  66 Fed. Reg. 45620 (Aug. 29, 
2001).  The veteran's claim to reopen was filed in July 
2000.)  

The appellant's claim of entitlement to service connection 
for lung and sinus disabilities was denied by the RO in a 
June 1997 decision on the basis that there were no findings 
of a lung or sinus condition during service and that there 
was no clinical evidence which demonstrated that any current 
lung and sinus disabilities had been incurred or aggravated 
by military service.  The veteran was provided an opportunity 
to appeal.  The veteran filed a notice of disagreement, but 
did not file an appeal after a statement of the case was 
issued.  (There was January 1998 request for 
"reconsideration," but it was not signed by anyone.)  
Consequently, the 1997 denial is final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

Evidence that was of record at the time of the RO's June 1997 
rating decision included the veteran's service medical 
records.  In April 1943 and February 1946, the veteran was 
seen for a cough and acute nasopharyngitis, respectively.  An 
April 1946 service discharge examination report reflects that 
the veteran's lungs were normal.  X-rays of the chest 
revealed no significant abnormalities.  The veteran's ear, 
nose and throat also showed no abnormalities.  

Also of record at the time of the RO's June 1997 rating 
decision were VA hospitalization reports, dated from May 1958 
to May 1959, reflecting that the veteran reported having the 
Asian influenza in February 1958, that he had been employed 
as a textile worker and, at times, a carpenter, and that he 
was diagnosed as having pulmonary blastomycosis, bilateral, 
and emphysema with bulla, bilateral, due to an unknown cause.  

Evidence added to the record after the June 1997 rating 
decision includes VA outpatient reports, dated from September 
1998 to July 2000, which reflect that the veteran had a 
history of blastomycosis and that diagnoses of sinusitis and 
chronic obstructive pulmonary disease were recorded. 

Finally, a July 2000 statement from the veteran to the RO, 
and testimony of the appellant from a September 1991 RO 
hearing and a January 2003 hearing were also added to the 
record after the June 1997 rating decision.  A review of the 
hearing transcripts and July 2000 statement reflects than the 
veteran indicated that his lung condition was caused by a 
fungus that grew in the European soil and not in South 
Carolina, that he was told at the VA Medical Center in 1958 
that he was only the second case of blastomycosis seen there, 
that he received treatment during service for headaches, a 
bad cough and sinus problems, and that he believed he had 
been hospitalized for two to six days for breathing 
difficulties during service.  

The medical evidence added to the record is new in that it 
was not of record at the time of the RO's June 1997 rating 
decision.  However, none of the evidence is material as it 
does not support the veteran's claim in a manner different 
from that shown in 1997.  The evidence received after the 
prior final decision merely shows that the veteran continued 
to have respiratory problems, diagnosed as sinusitis and 
chronic obstructive pulmonary disease and a history of 
blastomycosis, none of which has been specifically linked to 
his military service by competent medical authority.  
Accordingly, the Board must conclude that none of the medical 
evidence added to the record is so significant, alone or in 
combination with the old evidence, that it must be considered 
in order to fairly decide the merits of the claim of service 
connection.

Finally, the veteran's testimony in September 2001 and 
January 2003 is cumulative of his previous contentions that 
his current lung disability and sinus disabilities had their 
onset during service.  The testimony is consequently not so 
significant as to require it to be considered to fairly 
decide the underlying claim.  The veteran has not provided 
any objective evidence in support of his contention that he 
currently has lung and sinus disabilities that began in or 
were aggravated during service.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993) (lay assertions of medical causation 
will not suffice to reopen a claim under 38 U.S.C.A. § 5108).

In short, although the newly received evidence was not of 
record in June 1997, it does not tend to support the 
veteran's claim in a manner not already shown in June 1997.  
Therefore, the Board concludes that the newly received 
evidence is not material, and therefore is not "new and 
material" within the meaning of 38 C.F.R. § 3.156(a).

In deciding this case, the Board has considered the 
application of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)) and VA's implementing regulations. On 
August 29, 2001, during the pendency of this appeal, VA 
promulgated final regulations to implement the provisions of 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).  

Under the VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002).  Certain notices are to be provided by the 
Secretary when in receipt of a complete or substantially 
complete application.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 
3.159(b).  The purpose of the first notice is to advise the 
veteran of any information, or any medical or lay evidence 
not previously provided to the Secretary that is necessary to 
substantiate the claim.  The Secretary is to advise the 
veteran of the information or evidence that is to be provided 
by the veteran and that which is to be provided by the 
Secretary.  38 U.S.C.A. § 5103(a).  In those cases where 
notice is provided to the veteran, a second notice is to be 
provided to advise that, if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the veteran's application.  38 U.S.C.A. § 5103(b).  In 
addition, 38 C.F.R. § 3.159(b) details the procedures by 
which VA will carry out its duty to provide notice.

There is no evidence or information needed to complete the 
claim.  The veteran has submitted the necessary information 
to show that he is seeking to reopen his previously denied 
claim of service connection for lung disability including 
pulmonary blastomycosis, and a claim of service connection 
for a sinus disability. 

The veteran submitted his claim to reopen in July 2000.  In 
April 2004, pursuant to a September 2003 Board remand, the RO 
wrote to the veteran and notified him of the 
evidence/information needed to substantiate his claim and 
establish service connection.  The veteran was advised of 
what VA would do to assist him in the development of his 
claim and what he should do in support of his claim.  He was 
told that he could submit any other information or evidence 
in support of his claim or identify the same and request the 
RO's assistance in obtaining the information/evidence.  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to reopen his claim for service connection.  
The veteran was specifically told what was required of him 
and what VA would do.  Consequently, the Board finds that no 
additional notice is required under the provisions of 
38 U.S.C.A. § 5103 as enacted by the VCAA and 38 C.F.R. § 
3.159(b).  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159 (c)(1)-(3), the Board notes that as for the 
applications to reopen, even the VCAA recognizes that VA has 
limited obligations until after a claim is reopened.  The 
veteran has been given opportunity to submit new and material 
evidence and VA has assisted where appropriate, such as 
providing him with several hearings concerning his appeal and 
securing VA medical records identified by the appellant in 
support of his claim.  Consequently, the Board finds that the 
RO has fulfilled its duty to assist under the VCAA.


ORDER

The application to reopen a claim of entitlement to service 
connection for lung disability including pulmonary 
blastomycosis and a claim of service connection for a sinus 
disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



